Citation Nr: 0029967	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  95-41 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the amount of a settlement under the Federal Tort 
Claims Act should be offset against Dependency and Indemnity 
Compensation (DIC) awarded pursuant to 38 U.S.C.A. § 1318(b).


REPRESENTATION

Appellant represented by:	Scott S. Liberman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Scott S. Liberman, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty in World War II.  The 
appellant is the widow of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated September 11, 
1997, the Board concluded that the appellant's DIC benefits 
awarded pursuant to 38 U.S.C.A. § 1318(b) effective from 
March 1, 1994, were subject to offset against a Federal Tort 
Claim Act (FTCA) settlement she received in 1990.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (the Court).  On May 9, 2000, 
a three-judge panel of the Court vacated the Board's decision 
of September 1997 and remanded the case for further 
proceedings consistent with its opinion.  Judgment of the 
Court was issued on May 31, 2000.


REMAND

In its decision of May 2000, the Court rejected the 
appellant's arguments regarding alleged violations of her due 
process rights as a result of VA's offset of her DIC benefits 
under 38 U.S.C.A. § 1318(d), and her assertion that the 
amounts awarded to her under the terms of the October 1990 
FTCA "Stipulation for Compromise Settlement" (hereinafter, 
"the FTCA settlement") could not be offset against her 
Section 1318 DIC benefits as to amounts which represented 
"non-economic" damages awarded by such settlement.  
However, the Court concluded that the Board's decision of 
September 1997 did not contain an adequate statement of the 
reasons or bases addressing how much money or property the 
appellant received according to the terms of the FTCA 
settlement.  In pertinent part, the Court's decision was 
based on the following:

Here, the Board's statement of the 
reasons or bases for its findings and 
conclusions are [sic] inadequate as to 
its determination of the total amount of 
money received by [the appellant] from 
the settlement.  The Board did not 
address: (1) How much money was received 
by a plaintiff other than [the 
appellant]; (2) Whether the money 
received by such a plaintiff was received 
ultimately by [the appellant] through 
estate distribution; (3) If so, whether 
such distribution was considered received 
by [the appellant]; and (4) Whether the 
money received by her attorney was, in 
contemplation of law, "received" by 
[the appellant].  Only when these 
questions are addressed and answered can 
the Court conduct an adequate review.

To respond to the Court's decision, additional development of 
the appellate record by the RO is necessary.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Pursuant to its authority under the 
M21-1, Part III, Chapter 8, the RO should 
conduct a field examination to fully 
investigate the unanswered factual 
matters raised by the Court in its 
decision in this case.  Specifically, 
with respect to the October 1990 FTCA 
settlement, the field examination should 
determine (1) Whether any money and/or 
property was received by a plaintiff 
other than the appellant pursuant to the 
settlement, and if so, exactly how much 
and by what means was the money and/or 
the fair market value of any property 
received and distributed; (2) Whether any 
money and/or property received by such a 
plaintiff was received ultimately by the 
appellant through estate distribution, 
and if so, exactly how much and by what 
means was the money and/or the fair 
market value of any property received and 
distributed; and, (3) Exactly how much 
money, by what means, and to whom were 
attorney fees and other costs paid 
according to the terms of the October 
1990 FTCA settlement.  Supporting 
documents and all other relevant 
information necessary to verify the 
accuracy of these inquiries should be 
obtained in connection with this field 
examination.  Copies of all reports and 
documents generated as a result of the 
field examination should thereafter be 
associated with the claims folder.

2.  After completion of the foregoing, 
the RO should request an opinion from its 
Regional Counsel concerning the legal 
issues raised by the Court's decision in 
this case.  Specifically, based on 
applicable law and legal precedents 
relevant to this matter as applied to the 
factual findings in the record in this 
case, to include the results of the field 
examination ordered by this REMAND, the 
Regional Counsel should determine (1) 
Whether any money/property received by a 
plaintiff other than the appellant that 
was received ultimately by the appellant 
through an estate distribution was 
considered "received" by her through 
such distribution; and, (2) Whether money 
received by her attorney according to the 
terms of the October 1990 FTCA settlement 
was, in contemplation of the law 
governing offset under 38 U.S.C.A. 
§ 1318(d), "received" by the appellant 
"pursuant to" to such settlement.  When 
completed, the Regional Counsel's opinion 
should be associated with the claims 
folder and copies should be provided to 
the appellant and her representative.

3.  After completion of the above, the RO 
should readjudicate the issue on appeal 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


